           Case 1:19-cv-12389-DPW Document 1 Filed 11/21/19 Page 1 of 10



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

-----------------------------------------------------------------
OLADUNNI SOREMEKUN, individually and on
behalf of all others similarly situated,
                                                                        Civil Action No.:

                                    Plaintiff,
                   -against-                                         CLASS ACTION COMPLAINT

PRINCIPE & STRASNICK, P.C.,

                                Defendant.
------------------------------------------------------------------

         Plaintiff, OLADUNNI SOREMEKUN (hereinafter, “Plaintiff”), a Massachusetts

resident, brings this Class Action Complaint by and through the undersigned attorneys against

Defendant PRINCIPE & STRASNICK, P.C. (hereinafter, “Defendant”) individually and on

behalf of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil

Procedure, based upon information and belief of Plaintiff’s counsel, except for allegations

specifically pertaining to Plaintiff, which are based upon Plaintiff’s personal knowledge.


                         INTRODUCTION/PRELIMINARY STATEMENT

    1. Congress enacted the FDCPA in 1977 in response to the “abundant evidence of the use of

         abusive, deceptive, and unfair debt collection practices by many debt collectors.” 15 U.S.C.

         § 1692(a). At that time, Congress was concerned that “abusive debt collection practices

         contribute to the number of personal bankruptcies, to material instability, to the loss of

         jobs, and to invasions of individual privacy.” Id. Congress concluded that “existing laws .

         . . [we]re inadequate to protect consumers,” and that “the effective collection of debts”

         does not require “misrepresentation or other abusive debt collection practices.” 15 U.S.C.

         §§ 1692(b) & (c).
     Case 1:19-cv-12389-DPW Document 1 Filed 11/21/19 Page 2 of 10



2. Congress explained that the purpose of the Act was not only to eliminate abusive debt

   collection practices, but also to “insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

   determining that the existing consumer protection laws were inadequate, id. § 1692(b),

   Congress gave consumers a private cause of action against debt collectors who fail to

   comply with the Act. Id. § 1692k.

                              JURISDICTION AND VENUE

3. The Court has jurisdiction over this class action under 28 U.S.C. § 1331, 15 U.S.C. § 1692

   et seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendent jurisdiction over

   the state law claims in this action pursuant to 28 U.S.C. § 1367(a).

4. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                               NATURE OF THE ACTION

5. Plaintiff brings this action on behalf of a class of Massachusetts consumers under § 1692

   et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

   Collections Practices Act (“FDCPA”), and

6. Plaintiff is seeking damages, and declaratory and injunctive relief.

                                          PARTIES

7. Plaintiff is a natural person and a resident of the State of Massachusetts and is a

   “Consumer” as defined by 15 U.S.C. §1692(a)(3).

8. Defendant is a law firm with its principal office located at 17 Lark Avenue, Saugus,

   Massachusetts 01906.

9. Upon information and belief, Defendant is a company that uses the mail, telephone, or

   facsimile in a business the principal purpose of which is the collection of debts, or that
     Case 1:19-cv-12389-DPW Document 1 Filed 11/21/19 Page 3 of 10



   regularly collects or attempts to collect debts alleged to be due another.

10. Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. § 1692a(6).


                                 ALLEGATIONS OF FACT

11. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   numbered above herein with the same force and effect as if the same were set forth at length

   herein.

12. Some time prior to March 18, 2019, an obligation was allegedly incurred to THE

   VERIDIAN.

13. The THE VERIDIAN obligation arose out of a transaction in which money, property,

   insurance or services, which are the subject of the transaction, are primarily for personal or

   family medical purposes.

14. The alleged THE VERIDIAN obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

15. THE VERIDIAN is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

16. At some point, THE VERIDIAN or a purchaser, assignee, or subsequent creditor

   contracted the Defendant to collect the alleged debt.

17. Defendant is a company that uses mail, telephone or facsimile in a business the principal

   purpose of which is the collection of debts, or that regularly collects or attempts to collect

   debts incurred or alleged to have been incurred for personal or family medical purposes on

   behalf of creditors.

18. On or about March 18, 2019, Defendant sent to the Plaintiff a collection letter (the “Letter”)

   regarding the alleged consumer debt. See Exhibit A.

19. Upon information and belief, the Letter was the first communication from the Defendant

   to the Plaintiff with regards to the alleged consumer debt.
     Case 1:19-cv-12389-DPW Document 1 Filed 11/21/19 Page 4 of 10



20. Sometime after March 18, 2019, Plaintiff received the letter and read it.

21. The Letter provided Plaintiff with the following validation notice:

           “Unless you, within thirty days after receipt of this notice, notify us that you dispute

           any portion of this debt, the debt will be assumed to be valid.”

22. Plaintiff, as would any least sophisticated consumer, read the above language and was left

   unsure as to whom would assume the debt to be valid.

23. Pursuant to §1692g of the FDCPA, within five days after the initial communication with a

   consumer in connection with the collection of any debt, a debt collector shall send the

   consumer a written notice containing a statement that unless the consumer, within thirty

   days after receipt of the notice, disputes the validity of the debt, or any portion thereof, the

   debt will be assumed to be valid by the debt collector.

24. Defendant confused and misled the Plaintiff by stating that unless the Plaiintiff disputes

   the debt, the debt will be assumed to be valid.

25. The above statement would lead the least sophisticated consumer to believe that parties

   other than the debt collector (i.e. credit reporting agencies, a court of law, etc.) would

   assume the alleged debt to be valid if it were not disputed by the consumer.

26. Pursuant to §1692g of the FDCPA, a debt collector must provide a consumer with a proper

   validation notice.

27. As a result of the Defendant’s violations of the FDCPA, the Plaintiff was harmed. Plaintiff

   was harmed by being subjected to deceptive and misleading collection practices, from

   which she had a substantive right to be free, by being subjected to the increased material

   risk of financial harm that Congress intended to prevent by enacting the FDCPA – to wit,

   that Plaintiff, influenced by misleading information, would make decisions that she may
     Case 1:19-cv-12389-DPW Document 1 Filed 11/21/19 Page 5 of 10



   not have had she be given only truthful information, and by being deprived of a clear and

   concise understanding of her rights regarding how to dispute a debt.

28. Defendant’s actions as described herein are part of a pattern and practice used to collect

   consumer debts.

                                   CLASS ALLEGATIONS

29. Plaintiffs bring this claim on behalf of the following class, pursuant to Fed. R. Civ. P. 23(a)

   and 23(b)(3). The class consists of (a) all individuals with addresses in the State of

   Massachusetts (b) to whom Defendant (c) sent an initial collection letter attempting to

   collect a consumer debt owed to THE VERIDIAN (d) containing the following language

   “Unless you, within thirty days after receipt of this notice, notify us that you dispute any

   portion of this debt, the debt will be assumed to be valid.” (e) which letter was sent on or

   after a date one year prior to the filing of this action and on or before a date 21 days after

   the filing of this action.

30. The identities of all class members are readily ascertainable from the records of Defendant

   and those companies and entities on whose behalf they attempt to collect debts.

31. Excluded from the Plaintiff Class are the Defendant and all officers, members, partners,

   managers, directors, and employees of the Defendant and their respective immediate

   families, and legal counsel for all parties to this action and all members of their immediate

   families.

32. There are questions of law and fact common to the Plaintiff Class, which common issues

   predominate over any issues involving only individual class members. The principal issue

   is whether the Defendant’s written communications to consumers, in the forms attached as

   Exhibits A, violate 15 U.S.C. §§ 1692e and 1692g.
     Case 1:19-cv-12389-DPW Document 1 Filed 11/21/19 Page 6 of 10



33. The Plaintiff’s claims are typical of the class members, as all are based upon the same facts

   and legal theories.

34. The Plaintiff will fairly and adequately protect the interests of the Plaintiff Class defined

   in this complaint. The Plaintiff has retained counsel with experience in handling consumer

   lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor Plaintiff’s

   attorneys have any interests, which might cause them not to vigorously pursue this action.

35. This action has been brought, and may properly be maintained, as a class action pursuant

   to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

   defined community interest in the litigation:

   (a)     Numerosity: The Plaintiff is informed and believes, and on that basis alleges, that

           the Plaintiff Class defined above is so numerous that joinder of all members would

           be impractical.

   (b)     Common Questions Predominate: Common questions of law and fact exist as to

           all members of the Plaintiff Class and those questions predominate over any

           questions or issues involving only individual class members. The principal issue is

           whether the Defendant’s written communications to consumers, in the forms

           attached as Exhibit A, violate 15 U.S.C. §§ 1692e and 1692g.

   (c)     Typicality: The Plaintiff’s claims are typical of the claims of the class members.

           The Plaintiff and all members of the Plaintiff Class have claims arising out of the

           Defendant’s common uniform course of conduct complained of herein.

   (d)     Adequacy: The Plaintiff will fairly and adequately protect the interests of the class

           members insofar as Plaintiff has no interests that are adverse to the absent class

           members. The Plaintiff is committed to vigorously litigating this matter. Plaintiff
     Case 1:19-cv-12389-DPW Document 1 Filed 11/21/19 Page 7 of 10



           has also retained counsel experienced in handling consumer lawsuits, complex

           legal issues, and class actions. Neither the Plaintiff nor Plaintiff’s counsel have any

           interests which might cause them not to vigorously pursue the instant class action

           lawsuit.

   (e)     Superiority: A class action is superior to the other available means for the fair and

           efficient adjudication of this controversy because individual joinder of all members

           would be impracticable. Class action treatment will permit a large number of

           similarly situated persons to prosecute their common claims in a single forum

           efficiently and without unnecessary duplication of effort and expense that

           individual actions would engender.

36. Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure is also

   appropriate in that the questions of law and fact common to members of the Plaintiff Class

   predominate over any questions affecting an individual member, and a class action is

   superior to other available methods for the fair and efficient adjudication of the

   controversy.

37. Depending on the outcome of further investigation and discovery, Plaintiff may, at the time

   of class certification motion, seek to certify a class(es) only as to particular issues pursuant

   to Fed. R. Civ. P. 23(c)(4).



                                         COUNT I

     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §1692e et seq.

38. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above

   herein with the same force and effect as if the same were set forth at length herein.
     Case 1:19-cv-12389-DPW Document 1 Filed 11/21/19 Page 8 of 10



39. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff violated

   various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e, 1692e(2),

   1692e(5) and 1692e(10).

40. Pursuant to Section 15 U.S.C. §1692e of the FDCPA, a debt collector may not use any

   false, deceptive, or misleading representation or means in connection with the collection

   of any debt.

41. The Defendant violated said provision by using false, deceptive and misleading

   representations in connection with the collection of a debt in violation of 15 U.S.C.

   §1692e(10).

42. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s conduct

   violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

   attorneys’ fees.


                                        COUNT II

     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. §1692g et seq.

43. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs above

   herein with the same force and effect as if the same were set forth at length herein.

44. Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff violated

   various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

45. The Defendant violated said section by:

               •   Failing to provide an accurate validation notice in violation of §

                   1692g(a)(3).

46. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's conduct
        Case 1:19-cv-12389-DPW Document 1 Filed 11/21/19 Page 9 of 10



      violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

      and attorneys’ fees.



                                       PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against Defendant as follows:

             (a)     Awarding Plaintiff and the Class statutory damages;

             (b)     Awarding Plaintiff and the Class actual damages;

             (c)     Awarding Plaintiff and the Class costs of this Action, including reasonable

      attorneys’ fees and expenses;

             (d)     Awarding pre-judgment interest and post-judgment interest; and

             (e)     Awarding Plaintiff and the Class such other and further relief as this Court

             may deem just and proper.

Dated: November 21, 2019

                                      By:   /s/ Kevin V.K. Crick
                                            Kevin V.K. Crick, Esq.
                                            RIGHTS PROTECTION LAW GROUP, PLLC
                                            100 Cambridge Street, Suite 1400
                                            Boston, Massacusetts 02114
                                            (617) 340-9225 telephone
                                            (888) 622-3715 facsimile
                                            k.crick@rightsprotect.com

                                            /s/ Ari Marcus____
                                            Ari Marcus, Esq.
                                            MARCUS & ZELMAN, LLC
                                            701 Cookman Avenue, Suite 300
                                            Asbury Park, New Jersey 07712
                                            (732) 695-3282 telephone
                                            (732) 298-6256 facsimile
                                            Ari@marcuszelman.com
                                            Attorney for Plaintiff
                                            PRO HAC VICE MOTION FORTHCOMING
Case 1:19-cv-12389-DPW Document 1 Filed 11/21/19 Page 10 of 10



                            /s/ Yitzchak Zelman
                            Yitzchak Zelman, Esq.
                            MARCUS & ZELMAN, LLC
                            701 Cookman Avenue, Suite 300
                            Asbury Park, New Jersey 07712
                            (732) 695-3282 telephone
                            (732) 298-6256 facsimile
                            Yzelman@marcuszelman.com
                            Attorney for Plaintiff
                            PRO HAC VICE MOTION FORTHCOMING
